Citation Nr: 1308471	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-13 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for obstruction, left uretero-pelvic area, left hydronephrosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction has since been transferred to the RO in Phoenix, Arizona.

A review of the Virtual VA paperless claims processing system does reveals additional documents pertinent to the present appeal, namely VA treatment records through May 2012.  

In December 2012, a hearing was held via videoconference before the undersigned Veterans Law Judge (VLJ). A transcript of that proceeding has been associated with the Veteran's claims file.

The issue of hypertension, secondary to the service-connected obstruction, left uretero-pelvic area, left hydronephrosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The Veteran's kidney condition manifested with occasional attacks of colic; was not infected and did not require catheter drainage.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 10 percent disability rating for obstruction, left uretero-pelvic area, left hydronephrosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1-4.3, 4.7, 4.115b, Diagnostic Code 7509 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  

The VCAA notice, in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For an increased disability rating claim, the required notice includes that the evidence should demonstrate a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In a July 2009, the RO notified the Veteran of the information and evidence needed to substantiate and complete the claim on appeal.  This letter also provided to the Veteran notice regarding the specific Diagnostic Code under which the disability would be rated.  The letter was sent before the initial adjudication of his claim in September 2009.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The VA obtained the Veteran's VA medical treatment records and private medical treatment records.  Also, VA medical examinations were provided on August 2009, December 2009 and May 2012.  The Board finds that the VA examination reports are adequate for evaluation purposes because the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran also requested and was provided a videoconference hearing in which he presented oral argument in support of his claims before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the Veteran's claim.  The Veteran also volunteered his treatment history and symptoms.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  Analysis

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007), see also Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App.428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board has the responsibility to weigh and assess all of the evidence on file.  
Bryan v. West,  13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran contends that he is entitled to a higher disability rating for his obstruction, left uretero-pelvic area disability because the condition produced intense pain when he passed kidney stones.  His kidney disability is currently evaluated as 0 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7509.

Under Diagnostic Code 7509, a 10 percent rating is warranted for only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent rating is warranted for frequent attacks of colic, requiring catheter drainage.  To qualify for a 30 percent rating, the service-connected disability must be manifested by frequent attacks of colic with infection (pyonephrosis), kidney function impaired.  

A November 2008 medical treatment record from a private physician, Dr. Erwin, indicates that the Veteran suffered from calculus of the kidney. 

In a June 2009 VA treatment record, it was noted that the Veteran complained of lower left quadrant abdominal pain and that the Veteran had a history of numerous renal caluli.  

At an August 2009 VA examination, the examiner noted that there was mild prominence of the left collecting system, however no hydronephrosis was discovered at the time.  The examiner did indicate that the Veteran denied any abdominal or flank plan and that the Veteran had indicated no renal colic within the last 12 months.  

At a December 2009 VA examination, the examiner noted that the Veteran had a long history of recurrent renal stones.  The examiner noted that the Veteran's recurrent renal stone condition resulted in intermittent symptoms, characterized by intermittent pain with occasional hematuria.

In January 2011, the Veteran's private medical physician, Dr. Erwin, noted that he has seen the patient for over 10 years and that the Veteran has had numerous episodes of renal colic associated with stones in his kidneys and ureters.  The physician indicated that the Veteran had four to five episodes of hematuria associated with the stones and that the most recent attack occurred 3 to 4 weeks prior to the submission of his statement.

An October 2011 VA treatment record indicated that the Veteran had a history of kidney stones.  The examiner noted that the Veteran did not currently have any symptoms of kidney stones, but that the Veteran had experienced pain in the weeks prior to being seen at the VA medical facility. 

At a May 2012 VA examination, the examiner noted that the Veteran had been treated for recurrent stone formation in the kidney, ureter or bladder.  The examiner reported that the Veteran did not have renal dysfunction and that the Veteran's condition did not impact his ability to work. 

A May 2012 VA treatment record notes that the Veteran had suffered from a kidney stone the day prior to being treated at the VA medical facility.  The records indicated he was not in any pain, as the stone had passed.   

A hearing was held in December 2012, and the Veteran indicated that he has never been catheterized due to passing a stone.  He noted that he had passed a kidney stone within the last 6 weeks and felt pain during the episode.  The Veteran noted that he cannot function normally while the kidney stone is trying to pass.  

The Board finds that the evidence of record shows that the Veteran's kidney disability more closely approximates the criteria for a 10 percent disability rating under DC 7509.  The rating requires occasional attacks of colic, no infection and no catheter drainage.  

The evidence shows that the Veteran has had a longstanding history of recurrent kidney stones associated with his service-connected disability.  "Colic" is defined as acute abdominal pain.  See Dorland's Illustrated Medical Dictionary 383 (32nd ed. 2012).  The Veteran indicates that he always experiences severe pain (i.e. colic) when passing the kidney stones.  The pain often causes the Veteran to "not function normally."  His reports of experiencing colic while passing kidney stones are competent, credible and probative.  His complaints of this pain are also noted throughout the VA treatment records.  The medical evidence reflects that during the course of the appeal (i.e. since July 2008), the Veteran has passed stones on an infrequent basis.  The December 2009 VA examiner opined that the Veteran's recurrent renal stone condition resulted in intermittent symptoms.  Evidence of record shows that he passed a stone in November 2008.  The records reflect that he did not pass another stone until January 2011 and then again in May 2012.  In a March 2011 written statement, the Veteran stated that he had passed a stone only a few weeks prior.  As such, his attacks of colic associated with his renal disability appear to occur rather infrequently.  However, in light of the Veteran's credible and competent testimony indicating that he primarily self-treats his kidney stones and  noting that medical attention is not sought unless the pain is too intense, the Board has resolved doubt in his favor to find that the frequency of the attacks of colic may be greater than that reflected solely by the medical records.

Based upon these findings, and resolving reasonable doubt in the Veteran's favor, the Board finds the evidence of record more nearly approximates the 10 percent disability level under DC 7509.  A 20 percent rating is not warranted because the disability has not manifested with frequent attacks of colic requiring catheter drainage.  The evidence of record indicates that the Veteran's attacks occur occasionally.  It has not been noted that it is necessary for the Veteran to use a catheter due to his kidney stones.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake,
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected disability.  The disability is productive of occasional renal colic due to the passing of kidney stones which is contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's kidney disability and referral for consideration of extraschedular rating is not warranted.

The Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. At the December 2012 hearing, the Veteran stated that he was employed and working.  As there is no evidence of unemployability due to the Veteran's disability, the question of entitlement to a TDIU is not raised.








ORDER

A 10 percent disability rating for obstruction, left uretero-pelvic are; left hydronephrosis is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


